DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        UVO-KK AYOMA UVO,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                        Case No. 2D20-2156



                         September 17, 2021

Appeal from the Circuit Court for Sarasota County; Charles E.
Roberts, Judge.

Andrea Flynn Mogensen of Sarasota, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Blain Goff,
Assistant Attorney General, Tampa for Appellee.


PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.